significant index no department of the treasury - internal_revenue_service washington d c tax_exempt_and_government_entities_division oct i in rez company parent products a industries b date1 dear this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan_year ended date this conditional waiver for the plan_year ended date has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted the company is a wholly owned subsidiary of the parent the parent was established in date1 as a vehicle to acquire through a combination of equity and bank debt financing suppliers of products a to industries b the parent prepares financial statements on a consolidated basis the financial statements of the company on a stand-alone basis do not substantively differ from that of the parent the parent had net losses in and and in date defaulted on its senior debt subsequently the parent and its lenders entered into negotiations with regard to this default on a restructuring in which the lenders will accept equity positions in the parent in exchange for writing-off certain portions of the parent’s loan amounts the parent represents that tentative agreement has been reached on such a restructuring in and the parent had positive operating income the parent is forecasting that if the restructuring agreement described above is finalized thus significantly reducing the parent's annual interest_expense the parent will experience de_minimis positive net_earnings in and more significant positive earnings thereafter however the prospects for recovery are uncertain as of date the value of the assets of the plan was equal to of the plan's current_liability because the prospects for recovery are uncertain and because the plan is under-funded we are granting this waiver subject_to the following conditions the contributions required to satisfy the minimum_funding_standard for the plan years ending date and date are to be timely made as defined in sec_412 of the code without a waiver being granted for such years if these conditions are not satisfied the waiver is retroactively null and void you agreed to these conditions in a letter dated date which was transmitted by facsimile your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans maintained by the company or to the company's profit sharing plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ended date the date of this letter should be entered on schedule b actuarial information a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney form on file a copy of this letter has also been sent to the manager employee_plans classification in should be furnished to the enrolled_actuary for the plan a copy of this letter if you have any questions on this ruling letter please contact sincerely una lob d norman greenberg manager employee_plans actuarial group
